DECISION
The application of the above-named defendant for a review of the sentence of 5 years for theft, suspended; 10 years for persistent felony offender; DANGEROUS; the sentences shall be served consecutively imposed on May 10, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 5 years for theft, all 5 years suspended; 5 years for persistent felony offender; both sentences shall be served consecutively; and the Defendant shall be under the Supervision of the Department of Adult Parole for the suspended portion of this sentence.
The amended sentence shall bring the sentence more in line with other crimes of a similar nature.